Name: Commission Regulation (EEC) No 3910/90 of 19 December 1990 amending Regulation (EEC) No 1915/90 making imports of certain frozen squid subject to observance of the reference price
 Type: Regulation
 Subject Matter: trade;  prices;  cooperation policy;  fisheries
 Date Published: nan

 31 . 12. 90No L 371 /38 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3910/90 of 19 December 1990 amending Regulation (EEC) No 1915/90 making imports of certain frozen squid subject to observance of the reference price THE COMMISSION OF THE EUROPEAN COMMUNITIES, are given in the Annex to the abovementioned Regula ­ tion ; Having regard to the Treaty establishing the European Economic Community, Whereas the reference prices for frozen squid, listed in Annex II to Regulation (EEC) No 3796/81 , for the 1991 fishing year are fixed by Commission Regulation (EEC) No 3898/90 0 ; Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regula ­ tion (EEC) No 2886/89 (2), and in particular Article 21 (6) thereof, Whereas Commission Regulation (EEC) No 1915/90 is applicable until 30 June 1991 , it is necessary to adapt the Annex to that Regulation indicating the levels of the reference prices which will have to be respected for the 1991 fishing year ; Whereas Commission Regulation (EEC) No 1915/90 (3) established that imports into the Community market of certain frozen squid are subject to observance of the exis ­ ting reference price, of which concerned levels for 1990 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION Article 1 The Annex to Regulation (EEC) No 1915/90, concerning the levels of reference prices to be respected by the concerned products, is replaced by the following Annex : 'ANNEX (in ECU per tonne net) CN code Description Reference price ex 0307 49 51 Squid I (Ommastrephes sagittatus) : whole, not cleaned 685 tube 1302 I Illex spp. ex 0307 99 1 1  Illex argentinus : whole, not cleaned 687 tube I 1 305 ex 0307 99 1 1  Illex illecebrosus : whole, not cleaned 687 I tube 1 305 ex 0307 99 1 1  other species : whole, not cleaned 687 I tube \ 1 305' Article 2 This Regulation shall enter into force on 1 January 1991 . (') OJ No L 379, 31 . 12 . 1981 , p. 1 . 0 OJ No L 282, 2. 10 . 1989, p. 1 . 0 OJ No L 173, 6. 7. 1990, p. 25. (4) See page 12 of this Official Journal. 31 . 12. 90 Official Journal of the European Communities No L 371 /39 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1990 . For the Commission Manuel MARÃ N Vice-President